           Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 1 of 26




 1
                                                            The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9

10   YOLANY PADILLA, et al.,                      Case No. 2:18-cv-00928-MJP

11                      Plaintiffs-Petitioners,   PLAINTIFFS’ OPPOSITION TO
                                                  DEFENDANTS’ MOTION TO VACATE
12        v.                                      THE COURT’S PRELIMINARY
                                                  INJUNCTION ORDER
13   U.S. IMMIGRATION AND CUSTOMS
14   ENFORCEMENT, et al.,                         NOTED ON MOTION CALENDAR:
                                                  May 15, 2019
15                  Defendants-Respondents.
                                                  ORAL ARGUMENT REQUESTED
16

17

18

19
20

21

22

23

24

25

26
27

28
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 2 of 26




 1                                           INTRODUCTION

 2          Last month, this Court issued a preliminary injunction order requiring the government to

 3   provide Plaintiffs a prompt bond hearing that comports with due process. See Dkt. 110. Two

 4   weeks later, the Attorney General issued Matter of M-S-, 27 I. & N. Dec. 509 (A.G. 2019),

 5   holding that members of the Bond Hearing Class have no statutory right to a bond hearing. 27 I.

 6   & N. Dec. at 509-10. If Matter of M-S- is permitted to go into effect, for the first time in nearly

 7   half a century, asylum seekers who are present in the United States after having effected an entry

 8   will be locked up pending their removal proceedings—for months and potentially even years—

 9   without ever receiving a bond hearing on whether their detention is justified, much less a hearing

10   that provides due process. Defendants now seek to vacate the preliminary injunction based on

11   this change in law. See Dkt. 114. Plaintiffs oppose Defendants’ motion on two grounds.

12          First, this Court should hold Defendants’ motion in abeyance. Defendants’ motion to
13   vacate rests on the legality of Matter of M-S-, a decision that is fundamentally incompatible with
14   due process, including the due process analysis contained in this Court’s preliminary injunction
15   ruling. However, Defendants have argued that Plaintiffs’ current complaint does not encompass a
16   challenge to Matter of M-S- and thus is not properly before the Court. Dkt. 114 at 12-13.
17   Although the Second Amended Complaint already asserts a constitutionally protected right to a
18   bond hearing, Plaintiffs, out of an abundance of caution, recently sought leave to file a Third
19   Amended Complaint. Dkt. 116. Assuming leave to amend is granted, Plaintiffs will immediately
20   file a motion to modify the preliminary injunction to expressly provide for a right to a bond
21   hearing and to enjoin Matter of M-S- as unconstitutional and contrary to law. This Court should
22   thus wait to consider the motion to vacate until it has first considered the legality of Matter of M-
23   S- in the context of Plaintiffs’ Third Amended Complaint and forthcoming motion to modify the
24   injunction.
25          Deferring adjudication of the motion to vacate will not cause Defendants any prejudice,
26   as the Attorney General specifically provided that Matter of M-S- would not take effect until July
27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 1                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
               Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 3 of 26




 1   16, 2019. See 27 I. & N. Dec. at 519 n.8 (staying effective date of decision for 90 days because
 2   decision would have “an immediate and significant impact on . . . detention operations”). Thus,
 3   even if Matter of M-S- were ultimately allowed to take effect, members of the Bond Hearing
 4   Class would remain entitled to bond hearings until such date. And as long as they are entitled to
 5   bond hearings, those hearings must comport with the due process requirements set forth in this
 6   Court’s preliminary injunction. This means there is ample time to fully brief the legality
 7   of Matter of M-S-’s elimination of bond hearings pursuant to the Third Amended Complaint
 8   prior to deciding this motion. Thus, the Court should defer ruling on Defendants’ motion to
 9   vacate.
10             However, should this Court decide to proceed otherwise, it should deny the motion to

11   vacate and clarify that, despite Matter of M-S-’s holding, Plaintiffs have a constitutional right to

12   a bond hearing that comports with due process. Although the preliminary injunction predates

13   Matter of M-S-, this Court already has recognized that Plaintiffs have a fundamental right to

14   liberty from arbitrary detention. See Dkt. 110 at 6-7. When it comes to civil detention, the most

15   basic check against such unlawful detention is an individualized custody hearing before a neutral

16   adjudicator to decide if the person’s imprisonment is justified—the exact right that Matter of M-

17   S- seeks to eliminate. Thus, this Court should deny the motion to vacate and clarify that Plaintiffs

18   have a due process right to a bond hearing before an immigration judge. Moreover, this Court

19   already concluded that the balance of hardships clearly weighs in favor of Plaintiffs. The

20   irreparable injury to Bond Hearing Class members from failing to provide them with timely and

21   constitutionally adequate bond hearings, as well as the public interest in compliance with the

22   Constitution, clearly outweigh any burden to the government caused by the remedies the

23   preliminary injunction requires. See Dkt. 110 at 15-18.

24             This Court should also deny Defendants’ procedural and jurisdictional arguments for

25   vacatur of the preliminary injunction. First, while Plaintiffs have already taken steps to amend

26   the existing complaint, such action is not strictly required to support the injunction, as

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 2                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 4 of 26




 1   Defendants assert. See Dkt. 114 at 12. In their Second Amended Complaint, Plaintiffs alleged

 2   that they have a constitutional right to “a bond hearing that is fair and comports with due

 3   process.” Dkt. 26 ¶ 148. Thus, Plaintiffs have sufficiently pleaded a due process claim to a bond

 4   hearing. Second, Defendants are wrong to suggest that Plaintiffs’ claims are moot. See Dkt. 114

 5   at 12-13. Even though the named Plaintiffs have been released from detention, they continue to

 6   have live claims because they face unlawful re-detention as a result of Matter of M-S, and their

 7   detention claims are “capable of repetition, yet evading review.” Dkt. 102 at 8 (quoting Rivera v.

 8   Holder, 307 F.R.D. 539, 548 (W.D. Wash. 2015)). Third, Defendants wrongly assert that a new

 9   class certification process would be necessary in order for the preliminary injunction to include a

10   requirement for bond hearings. See Dkt. 114 at 12-13. The Bond Hearing Class as certified is

11   entirely adequate to address the claims for bond hearings. Finally, the Court should reject

12   Defendants’ arguments for vacatur under 8 U.S.C. § 1252(f)(1) & (e)(3). Those provisions do not

13   bar this Court from issuing classwide injunctive relief on Plaintiffs’ constitutional challenge to

14   unlawful detention.

15                                            BACKGROUND

16          Plaintiffs’ Second Amended Complaint, filed on August 22, 2018, alleged that

17   Defendants violated their right to timely credible fear interviews and their constitutional right to

18   a prompt “bond hearing that is fair and comports with due process.” Dkt. 26 ¶ 148; id. ¶¶ 146-

19   165; see also id. ¶ 5 (“Federal law requires that if an asylum seeker enters the United States at a

20   location other than a designated “Port Of Entry” and is determined to have a credible fear of

21   persecution . . . , that asylum seeker is entitled to an individualized bond hearing” that “must

22   comport with constitutional requirements.”). The Second Amended Complaint does not cite

23   Matter of X-K-, 23 I. & N. Dec. 731 (BIA 2005). As to their bond claims, Plaintiffs sought relief

24   on behalf of a class of:

25          All detained asylum seekers who entered the United States without inspection,
            who were initially subject to expedited removal proceedings under 8 U.S.C.
26
            §1225(b), who were determined to have a credible fear of persecution, but who
27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 3                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 5 of 26



             are not provided a bond hearing with a verbatim transcript or recording of the
 1           hearing within 7 days of requesting a bond hearing.
 2   Dkt. 26 ¶ 137 (hereinafter, the “Bond Hearing Class”).
 3           On September 18, 2018, former Attorney General Sessions self-certified the question of
 4   whether the Board of Immigration Appeals’ (“BIA”) decision in Matter of X-K-—which
 5   recognized that individuals like members of the Bond Hearing Class are entitled to bond hearings
 6   before an immigration judge—“should be overruled.” Matter of M-G-G-, 27 I. & N. Dec. 469
 7   (A.G. 2018); Matter of M-S-, 27 I. & N. Dec. 476 (A.G. 2018). Defendants moved to extend all
 8   deadlines and place this case in abeyance in light of former Attorney General Sessions’ action.
 9   See Dkt. 83. The Court denied the motion, noting that “[i]f Attorney General Barr issues a
10   decision in Matter of M-S-, the Court will address that decision as needed” and that class
11   members would face “at least a ‘fair possibility’ of harm” were proceedings in this case stayed.
12   Dkt. 101 at 3.
13           Neither former Attorney General Sessions nor his successors immediately ruled upon
14   Matter of M-S-. In the intervening months, the Court denied in part Defendants’ motion to
15   dismiss, finding that “Plaintiffs have adequately plead[ed] that they were within the borders of
16   this country without permission when detained, and thus enjoy inherent constitutional due
17   process protections which they are entitled to vindicate through the legal process.” Dkt. 91 at 10.
18   The Court subsequently denied Defendants’ motion to reconsider and granted Plaintiffs’ motion
19   for class certification. See Dkts. 100, 102.
20           On April 5, 2019, the Court granted Plaintiffs’ motion for a preliminary injunction for the
21   Bond Hearing Class. Dkt. 110. The Court found that members of the Bond Hearing Class have
22   “[a] constitutional right to press their due process claims, including their right to be free from
23   indeterminate civil detention, and their right to have the bond hearing conducted in conformity
24   with due process.” Id. at 7; see also id. at 10 (“[I]t is the prolongation of Plaintiffs’ detention that
25   is at the heart of the interest which they seek to protect.”). The Court determined that the
26   “Constitution does not require” Plaintiffs to “endure such a no-win scenario” of being forced to
27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 4                  NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                              615 Second Avenue, Suite. 400
                                                                                           Seattle, WA 98104
                                                                                    Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 6 of 26




 1   decide between “indeterminate detention” with an “inequitable burden of proof and procedural

 2   deficiencies” and “be[ing] deported back to a homeland where they have already been found to

 3   have a credible fear of injury or death.” Id. at 9. The Court ordered that, within thirty days, the

 4   government must either provide members of the Bond Hearing Class with a bond hearing before

 5   an immigration judge within seven days of their request, or release them from detention. Id. at

 6   14, 19. In addition, the court ordered that (1) the government must bear the burden of justifying

 7   continued detention in those hearings, (2) the government must record the bond hearings and

 8   produce either the recording or verbatim transcript on appeal, and that (3) immigration judges

 9   must produce a written decision with particularized determinations at the conclusion of the

10   hearing. Id. at 19.

11           Eleven days after this Court ordered preliminary injunctive relief, Defendant Barr issued

12   Matter of M-S-. That decision overruled Matter of X-K- and interpreted 8 U.S.C. §

13   1225(b)(1)(B)(ii) to hold that all noncitizens “transferred from expedited to full proceedings after

14   establishing a credible fear are ineligible for bond.” 27 I. & N. Dec. at 519. However, Defendant

15   Barr delayed implementation of the decision for 90 days in light of the decision’s “significant

16   impact . . . on detention operations.” Id. at 519 n.8. On April 22, 2019, the parties filed a

17   stipulated motion proposing a briefing schedule for Defendants’ motion, agreeing to stay the

18   enforcement of the preliminary injunction until May 31, 2019, “[i]n order to resolve the impact

19   of [Matter of M-S-] on the preliminary injunction as expeditiously as possible.” Dkt. 111.

20   Accordingly, on April 26, 2019, Defendants moved to vacate this Court’s preliminary injunction

21   order, arguing, inter alia, that Plaintiffs must amend their complaint in order to proceed with

22   their bond hearing claims in this case. Dkt. 114 at 12-13.

23           On May 2, 2019, Plaintiffs sought leave to file a Third Amended Complaint to squarely

24   confront Matter of M-S-. Dkt. 116. If the Court grants Plaintiffs’ leave to amend, Plaintiffs will

25   promptly file a motion to modify this Court’s preliminary injunction order to ask the Court to

26   enjoin Matter of M-S- on constitutional and statutory grounds.

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 5                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
              Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 7 of 26




 1                                          LEGAL STANDARD

 2            District courts retain inherent authority to modify a preliminary injunction order based on

 3   changed circumstances, including a change in law. Sys. Fed’n No. 91 v. Wright, 364 U.S. 642,

 4   647 (1961) (“[S]ound judicial discretion may call for the modification of the terms of an

 5   injunctive decree if the circumstances, whether of law or fact, obtaining at the time of its

 6   issuance have changed, or new ones have since arisen.”); see also Hawaii v. Trump, 871 F.3d

 7   646, 654 (9th Cir. 2017) (“The district court has the power to supervise compliance with an

 8   injunction and to ‘modify a preliminary injunction in consideration of new facts.’”). “A party

 9   seeking modification . . . of an injunction bears the burden of establishing that a significant

10   change in facts or law warrants revision . . . .” Sharp v. Weston, 233 F.3d 1166, 1170 (9th Cir.

11   2000).

12                                              ARGUMENT

13   I.       This Court Should Hold Defendants’ Motion to Vacate in Abeyance.

14            This Court should hold Defendants’ motion to vacate in abeyance to allow the Court to

15   consider it in conjunction with Plaintiffs’ Third Amended Complaint and Plaintiffs’ forthcoming

16   motion for modification of the injunction to enjoin Matter of M-S- and provide for bond

17   hearings. The proposed Third Amended Complaint, among other things, challenges the Attorney

18   General’s decision as violating the Due Process Clause, the Immigration and Nationality Act

19   (“INA”), and the Administrative Procedure Act. See Dkt. 116-1, ¶¶ 117-146. Should the Court

20   grant Plaintiffs’ motion for leave to file the Third Amended Complaint, Plaintiffs will promptly

21   file a motion to modify the preliminary injunction to expressly provide for a right to a bond

22   hearing and to enjoin Matter of M-S- as unconstitutional and contrary to law. Plaintiffs are able

23   to demonstrate a likelihood of success on this claim, as the elimination of bond hearings is

24   incompatible with the reasoning this Court adopted in its preliminary injunction ruling. See Dkt.

25   110 at 7, 15 (recognizing Plaintiffs’ likelihood of success on their claim that Defendants violated

26   their constitutional “right to have the bond hearings conducted in conformity with due process”).

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 6                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
               Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 8 of 26




 1   Thus, judicial economy would be served by deferring a ruling on Defendants’ motion to vacate.

 2   Moreover, deferring adjudication would not prejudice Defendants, as Matter of M-S- will not

 3   take effect until July 16, 2019. 27 I. & N. Dec. at 519 n.8. As long as Plaintiffs are entitled to

 4   bond hearings, the injunction requires that those hearings be timely and include the other due

 5   process safeguards specified by the Court’s Order. In addition, this Court already held that the

 6   irreparable harm to Plaintiffs and Bond Hearing Class members from depriving them of

 7   constitutionally-adequate bond hearings, along with the balance of equities, decisively outweigh

 8   any burden to Defendants. See Dkt. 110 at 15-18; see also id. at 18 (weighing the equities and

 9   concluding that “[t]his is not a close call”). Thus, this Court should defer ruling on Defendants’

10   motion.

11   II.    In the Alternative, this Court Should Deny Defendants’ Motion to Vacate and Hold
            that Plaintiffs Have a Constitutional Right to a Bond Hearing.
12
            Should the Court decline to hold Defendants’ motion to vacate in abeyance, it should
13
     nonetheless deny the motion and affirm the existing preliminary injunction. The Second
14
     Amended Complaint already alleges a due process right to a bond hearing. Moreover, Matter of
15
     M-S- is contrary to the reasoning of the Court’s preliminary injunction ruling. Looking to long-
16
     established substantive and procedural due process principles, that decision recognized that the
17
     Bond Hearing Class has a due process right to a prompt and fair bond hearing. Accordingly,
18
     Defendants’ motion to vacate should be rejected.
19

20          A.      The Existing Complaint Alleges a Due Process Right to a Bond Hearing.

21          Contrary to Defendants’ assertions, see Dkt. 114 at 12, the existing complaint adequately

22   alleges a due process right to a bond hearing. The Second Amended Complaint states:

23          Federal law requires that if an asylum seeker enters the United States at a location
            other than a designated ‘Port of Entry’ and is determined to have a credible fear of
24
            persecution . . . , that asylum seeker is entitled to an individualized bond hearing
25          before an immigration judge . . . . This bond hearing must comport with
            constitutional requirements.” Dkt. 26 ¶ 5.
26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 7                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 9 of 26



            The Bill of Rights prohibits the federal government from depriving any person of
 1          their liberty without due process of law (U.S. Constitution, 5th Amendment). Dkt.
            26 ¶ 6.
 2

 3          Asylum seekers who cross the United States border . . . . have a constitutionally
            protected liberty interest in . . . not being imprisoned without the opportunity for
 4          a prompt bond hearing that comports with constitutional requirements. Dkt. 26 ¶
            7.
 5

 6          The named plaintiffs and proposed class members have a constitutionally
            protected liberty interest in . . . (2) not being imprisoned in federal detention for
 7          an unreasonable time awaiting their bond hearing, and (3) having a bond hearing
            that is fair and comports with due process. Dkt. 26 ¶ 148.
 8
     Defendants erroneously contend that the bond hearing claim “depends upon a regulatory
 9
     entitlement to a bond hearing.” Dkt. 114 at 12. But Plaintiffs’ allegations ground the claim in
10
     constitutionally protected liberty interests and due process protections. Plaintiffs did not specify
11
     in detail the constitutional and statutory underpinnings to Class members’ right to a bond hearing
12
     when they filed the Second Amended Complaint as it was undisputed at that time that Bond
13
     Hearing Class members were entitled to such a hearing. However, Federal Rule of Civil
14
     Procedure 8(a)(2) “generally requires only a plausible ‘short and plain’ statement of the
15
     plaintiff’s claim, not an exposition of his legal argument.” Skinner v. Switzer, 562 U.S. 521, 530
16
     (2011). “Accordingly, a complaint that plausibly states a factual basis for the claim, so as to give
17
     notice to the opponent, may not be dismissed for failure to indicate the statute on which the claim
18
     is based.” 2 James Wm. Moore et al., Moore’s Federal Practice § 8.04[3] (Matthew Bender 3d
19
     Ed. 2019); cf. Johnson v. City of Shelby, 135 S. Ct. 346, 347 (2014) (per curiam) (“[N]o
20
     heightened pleading rule requires plaintiffs seeking damages for violations of constitutional
21
     rights to invoke § 1983 expressly in order to state a claim.”). Likewise, Plaintiffs need not have
22
     expressly invoked the Due Process Clause in order to have adequately pleaded a constitutional
23
     right to a bond hearing.
24

25
26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 8                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 10 of 26



            B.      The Preliminary Injunction Relies on Constitutional Holdings that
 1                  Supersede the Reasoning in Matter of M-S-.
 2          Defendants’ attempt to eliminate bond hearings through Matter of M-S- is flatly
 3   inconsistent with the reasoning of this Court’s preliminary injunction ruling, which rests entirely
 4   on Constitutional due process. See Dkt. 110 at 6-15. Moreover, the case law underpinning this
 5   Court’s preliminary injunction ruling makes clear that the bedrock due process requirement for
 6   detention is a hearing before a neutral adjudicator on whether a person’s imprisonment is
 7   justified—the very right M-S- seeks to eliminate. See infra Section II.C.
 8          Defendants entirely ignore this Court’s explicit reliance on Plaintiffs’ constitutional right
 9   to bond hearings. This Court acknowledged that, because Plaintiffs have all entered the country,
10   they are entitled to due process protections under longstanding Supreme Court and Ninth Circuit
11   precedent. See Dkt. 91 at 9-10; Dkt. 110 at 6-7 (citing United States v. Raya-Vaca, 771 F.3d
12   1195, 1202 (9th Cir. 2014)); see also Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“[O]nce [a
13   noncitizen] enters the country, the legal circumstance changes, for the Due Process Clause
14   applies to all ‘persons’ within the United States, including [noncitizens], whether their presence
15   here is lawful, unlawful, temporary, or permanent.”); Mathews v. Diaz, 426 U.S. 67, 77 (1976)
16   (due process protects every person within the United States, “[e]ven one whose presence in this
17   country is unlawful, involuntary, or transitory”). This Court further held that Plaintiffs have a
18   protected constitutional interest in liberty: “[a] constitutional right to press their due process
19   claims, including their right to be free from indeterminate civil detention, and their right to have
20   the bond hearings conducted in conformity with due process.” Dkt. 110 at 7. Indeed, only after
21   making that finding did the Court proceed to the procedural protections required at a bond
22   hearing: “The Court further finds that the fundamental liberty interest implicated by the Bond
23   Hearing Class’s prolonged and indeterminate detention extends to the procedural remedies which
24   they are seeking as well . . . .” Id. (emphasis added).
25          Defendants argue that the preliminary injunction presumed the existence of bond
26   hearings pursuant to Matter of X-K- and thus should be vacated in light of Matter of M-S-. See
27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 9                 NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                             615 Second Avenue, Suite. 400
                                                                                          Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 11 of 26




 1   Dkt. 114 at 8-9. But Defendants misunderstand this Court’s reference to Matter of X-K-. At the

 2   time the Court issued the preliminary injunction, the agency’s official position, as reflected in

 3   Matter of X-K-, was that Bond Hearing Class members had a right to a bond hearing. Thus, this

 4   Court cited to the precedent as acknowledging that Bond Hearing Class members “are entitled to

 5   request release from custody during the pendency of the asylum process.” Dkt. 110 at 2 (citing

 6   Matter of X-K, 23 I. & N. Dec. 731 (BIA 2005)). However, the Court’s order did not hold that

 7   Matter of X-K- provided the sole right to a bond hearing, but instead merely evidenced the

 8   agency’s current position. Indeed, the Court had previously explained that “[i]f Attorney General

 9   Barr issues a decision in Matter of M-S-, the Court will address that decision as needed.” Dkt.

10   101 at 3. Thus, while recognizing that it may need to address the agency’s future changes in

11   policy and practice, this Court’s order was not predicated on the agency’s position regarding

12   class members’ right to bond hearings.

13          Defendants also point to the Supreme Court’s language in Jennings v. Rodriguez, 138

14   S.Ct. 830 (2018), indicating that 8 U.S.C. § 1225(b)(1)(B)(ii) imposes mandatory detention. See

15   Dkt. 114 at 9. But Jennings, which was decided before this Court issued its preliminary

16   injunction, does not impact its reasoning for two reasons. First, Jennings did not address claims

17   brought by the class of asylum seekers at issue here. The class certified in Jennings included

18   only individuals who were classified as “arriving” pursuant to 8 U.S.C. § 1225(b), who argued

19   primarily that they were entitled to bond hearings after they had faced six months of prolonged

20   detention. Rodriguez v. Hayes (Rodriguez I), 591 F.3d 1105 (9th Cir. 2010) (reversing district

21   court’s denial of class certification for arriving noncitizens detained six months under 8 U.S.C. §

22   1225(b)); Rodriguez v. Holder, CV 07-03239 TJH (RNBx), 2011 WL 13294658 (C.D. Cal. Mar.

23   8, 2011) (granting class certification on remand). Jennings did not address the unique claims of

24   those who entered without inspection and who make up the Bond Hearing Class. Second, the

25   Court in Jennings explicitly declined to address any constitutional challenges to detention and

26   remanded the case to the lower courts to decide those questions in the first instance. 138 S. Ct. at

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 10              NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                           615 Second Avenue, Suite. 400
                                                                                        Seattle, WA 98104
                                                                                 Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 12 of 26




 1   851. Thus, Jennings’ discussion of the statute is irrelevant to the constitutional argument for a

 2   bond hearing that Plaintiffs advance here. Likewise, the Attorney General in Matter of M-S-

 3   declined to address whether the denial of bond hearings to individuals like Plaintiffs “poses a

 4   constitutional problem.” 27 I. & N. Dec. at 509 n.1.

 5          C.      Due Process Requires an Individualized Hearing Before Neutral Decision-
                    maker on Flight Risk and Danger to the Community.
 6
            Despite Matter of M-S-’s statutory holding, both the substantive and procedural due
 7
     process authorities that underpin this Court’s preliminary injunction ruling require a bond
 8
     hearing on constitutional grounds. As this Court found, “[i]t has long been recognized that
 9
     immigration detainees have a constitutionally-protected interest in their freedom.” Dkt. 110 at 6.
10
     “Freedom from imprisonment—from government custody, detention, or other forms of physical
11
     restraint—lies at the heart of the liberty” protected by the Due Process Clause. Zadvydas, 533
12
     U.S. at 690; see also Dkt. 110 at 6 (recognizing that Plaintiffs’ interest “is at the core of the
13
     liberty protected by the Due Process Clause”) (quoting Hernandez v. Sessions, 872 F.3d 976, 993
14
     (9th Cir. 2017)). Thus, immigration detention, like all civil detention, is justified only where “a
15
     special justification . . . outweighs the ‘individual’s constitutionally protected interest in avoiding
16
     physical restraint.’” Zadvydas, 533 U.S. at 690 (quoting Kansas v. Hendricks, 521 U.S. 346, 356
17
     (1997)). Immigration detention violates due process unless it is reasonably related to the
18
     government’s goals of effectuating removal and protecting against danger and flight risk during
19
     the removal process. Id.; see also Hernandez, 872 F.3d at 990. Moreover, detention must be
20
     accompanied by adequate procedural safeguards to ensure that those purposes are actually being
21
     served. Zadvydas, 533 U.S. at 690-92; see also Hernandez, 872 F.3d at 990.
22
            Defendants’ elimination of bond hearings means that the only procedure available to
23
     individuals to seek release is a discretionary parole determination made by a DHS officer. See
24
     infra p. 13-14. However, with only one exception—Demore v. Kim, 538 U.S. 510 (2003), a case
25
     which is clearly distinguishable, see infra p. 12-13—the Supreme Court has never upheld civil
26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 11                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                             615 Second Avenue, Suite. 400
                                                                                          Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 13 of 26




 1   detention as constitutional without an individualized hearing before a neutral decision-maker to

 2   ensure that the person’s imprisonment is actually serving the government’s goals. See, e.g.,

 3   United States v. Salerno, 481 U.S. 739, 750 (1987) (upholding pretrial detention where Congress

 4   provided “a full-blown adversary hearing” on dangerousness, where the government bears the

 5   burden of proof by clear and convincing evidence); Schall v. Martin, 467 U.S. 253, 277, 280-81

 6   (1984) (upholding detention pending a juvenile delinquency determination where the

 7   government proves dangerousness in a formal adversarial hearing with notice and counsel);

 8   Hendricks, 521 U.S. at 357-58 (upholding civil commitment when there are “proper procedures

 9   and evidentiary standards,” including an individualized hearing on dangerousness); Foucha v.

10   Louisiana, 504 U.S. 71, 79 (1992) (noting individual’s entitlement to “constitutionally adequate

11   procedures to establish the grounds for his confinement”). This Court relied on several of these

12   cases in recognizing that the Constitution entitles Plaintiffs to a prompt and fair bond hearing.

13   See Dkt. 110 at 11 (citing Salerno, Hendricks, and Foucha). Similarly, this Court has recognized

14   that “[t]he Constitution does not require” that Plaintiffs “accept their indeterminate detention” or

15   “give up their asylum claim and allow themselves to be deported back to a homeland where they

16   have already been found to have a credible fear of injury or death.” Dkt. 110 at 9.

17          Although the Supreme Court upheld immigration detention without a hearing in Demore

18   v. Kim, that case is clearly distinguishable. First, the statute at issue in Demore imposed

19   mandatory detention on a subset of noncitizens who had committed an enumerated list of crimes,

20   based on Congress’s determination that they posed a categorical bail risk. See 8 U.S.C. §

21   1226(c). The Court emphasized that this “narrow detention policy” was reasonably related to the

22   government’s purpose of effectuating removal and protecting public safety. Demore, 538 U.S. at

23   526-28. By contrast, the detention statute here applies broadly to individuals with no criminal

24   records whatsoever and who all have been found to have bona fide claims to protection in the

25   United States. Cf. Zadvydas, 533 U.S. at 691 (holding that the government’s indefinite detention

26   policy raised due process concerns because the detention statute did “not apply narrowly to ‘a

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 12               NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 14 of 26




 1   small segment of particularly dangerous individuals,’ . . . but broadly to [noncitizens] ordered

 2   removed for many and various reasons, including tourist visa violations” (quoting Hendricks,

 3   521 U.S. at 368)).

 4          Second, the Court in Demore also placed great reliance on the voluminous record before

 5   Congress, which showed that the population of “criminal aliens” targeted by the mandatory
 6   detention statute posed a heightened categorical risk of flight and danger to the community. 538
 7   U.S. at 518-21 (citing studies and congressional findings regarding the “wholesale failure by the
 8   INS to deal with increasing rates of criminal activity by [noncitizens]”). In contrast, Congress
 9   made no such findings regarding the population at issue here—individuals who have all been
10   screened by DHS and found to have a credible fear of persecution or torture.
11
            The procedural due process analysis adopted by the Court also requires individualized
12
     bond hearings before an immigration judge. See Dkt. 110 at 6-15 (applying Mathews v. Eldridge,
13
     424 U.S. 319 (1976)). This analysis makes clear that Defendants’ new policy violates Plaintiffs’
14
     due process rights. First, Plaintiffs have a profound interest in preventing their arbitrary
15
     detention. See Dkt. 110 at 6; see also Zadvydas, 533 U.S. at 690; Hernandez, 872 F.3d at 993;
16
     supra Section II.B. Second, the elimination of bond hearings creates an unacceptable risk of the
17
     erroneous deprivation of Plaintiffs’ liberty. Cf. Dkt. 110 at 12 (“The risk of deprivation
18
     occasioned by the indeterminate prolonged civil detention of this class seems almost too obvious
19
     to state.”). Absent an order from this Court, as of July 16, 2019, class members will only be able
20
     to seek release via a parole request. See Matter of M-S-, 27 I. & N. Dec. at 510. In contrast to a
21
     bond hearing before an immigration judge, the parole process consists merely of a custody
22
     review conducted by low-level detention officers of U.S. Immigration and Customs Enforcement
23

24   (“ICE”), the arresting agency. See 8 C.F.R. § 212.5(a). It includes no hearing before a neutral

25   decision maker, no record of any kind, and no possibility for appeal. See generally id. § 212.5.

26   Instead, ICE officers make parole decisions—that could result in months or years of additional

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 13               NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 15 of 26




 1   incarceration—by merely checking a box on a form that contains no factual findings, no specific

 2   explanation, and no evidence of deliberation. See, e.g., Abdi v. Duke, 280 F. Supp. 3d 373, 404
 3   (W.D.N.Y. 2017); Damus v. Nielsen, 313 F. Supp. 3d 317, 324-25, 341 (D.D.C. 2018). As the
 4   Supreme Court recognized in Zadvydas, “the Constitution may well preclude granting an
 5   administrative body the unreviewable authority to make determinations implicating fundamental
 6   rights.” 533 U.S. at 692 (internal quotation marks and citation omitted); see also Morrissey v.
 7   Brewer, 408 U.S. 471, 486 (1972) (requiring a neutral decision-maker for parole revocation
 8
     hearings); St. John v. McElroy, 917 F. Supp. 243, 251 (S.D.N.Y. 1996) (due process is not
 9
     satisfied by parole reviews, but requires an “impartial decisionmaker” to review detention since,
10
     “[d]ue to political and community pressure, the INS, an executive agency, has every incentive to
11
     continue to detain [certain noncitizens]”). Moreover, as several courts have found, ICE is no
12
     longer providing individualized reviews of flight risk and danger, but instead using the parole
13
     process to rubberstamp arbitrary detention. See Damus, 313 F. Supp. 3d at 339-42; Abdi, 280 F.
14
     Supp. 3d at 404-08; Aracely, R. v. Nielsen, 319 F. Supp. 3d 110, 145-49 (D.D.C. 2018). In
15
     contrast, bond hearings have provided a critical check on arbitrary detention. For example, even
16
     without the procedural safeguards required by the preliminary injunction, nearly half of all
17
     detained individuals who seek a bond hearing before an immigration judge are found to pose no
18
     flight risk or danger to the community and granted release on bond. See Transactional Records
19
     Access Clearinghouse, Three-fold Difference in Immigration Bond Amounts by Court Location
20

21   (Jul. 2, 2018), http://trac.syr.edu/immigration/reports/519/ (showing that 47.1% of immigration

22   court bond decisions in the first 8 months of FY2018 granted release on bond).

23          Finally, the government lacks any countervailing interest in denying Plaintiffs’ bond

24   hearings. “The government has no legitimate interest in detaining individuals who have been

25   determined not to be a danger to the community and whose appearance at future immigration

26   proceedings can be reasonably ensured . . . .” Hernandez, 872 F.3d at 994. Thus, administrative

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 14             NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                          615 Second Avenue, Suite. 400
                                                                                       Seattle, WA 98104
                                                                                Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 16 of 26




 1   cost is the only possible factor that could weigh against providing bond hearings. See id. Yet the

 2   government has provided bond hearings to asylum seekers pursuant to Matter of X-K- for more

 3   than a decade, and more generally to noncitizens who have entered the U.S. for the past 50 years.

 4   The government cannot seriously argue that providing the hearings it has provided for decades

 5   imposes excessive burdens on the agency. This is particularly true given that the government

 6   already has determined that Plaintiffs have bona fide claims to persecution or torture, which

 7   gives them the right to remain in the United States while their applications for protection are

 8   considered in immigration proceedings. See H.R. Rep. No. 104-469, pt.1, at 158 (1996) (“If the

 9   [noncitizen] meets this [credible fear] threshold, the [noncitizen] is permitted to remain in the

10   United States to receive a full adjudication of the asylum claim . . . .”).

11          Defendants also assert that Plaintiffs could not be entitled to bond hearings within 7 days

12   of a request, because the Ninth Circuit has addressed only the right to bond hearings after six

13   months of detention for certain noncitizens. See Dkt. 114 at 12 (citing Rodriguez v. Robbins, 804

14   F.3d 1060 (9th Cir. 2015), rev’d sub nom. Jennings, 138 S. Ct. at 852). But, in Rodriguez, the

15   Ninth Circuit simply did not address a constitutional claim like the one Plaintiffs present here.

16   See Rodriguez, 804 F.3d at 1074 (reviewing claims based on statutory interpretation). Nor did

17   the court speak to the rights of individuals who, like Plaintiffs, entered the United States without

18   inspection and then passed credible fear interviews. See id. at 1081-82 (describing § 1225(b)

19   subclass).

20          In sum, Plaintiffs are likely to succeed on the merits of their constitutional claim to a

21   bond hearing. Plaintiffs remain entitled to timely bond hearings with procedural protections. The

22   Court has already recognized their likelihood of success as to these claims where they are

23   entitled to a bond hearing. Dkt. 110 at 15, 19. Since Plaintiffs remain entitled to bond hearings

24   pursuant to their substantive and procedural due process rights, see supra, they remain entitled to

25   prompt hearings that comport with due process requirements.

26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 15                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                             615 Second Avenue, Suite. 400
                                                                                          Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 17 of 26



     III.   The Court Should Reject Defendants’ Procedural and Jurisdictional Arguments for
 1          Vacatur.
 2
            A.      The Named Plaintiffs Continue to Have Live Claims Because They Face Re-
 3                  detention Without a Bond Hearing, and Their Claims Are Capable of
                    Repetition, Yet Evading Review.
 4
            This Court should also reject Defendants’ procedural and jurisdictional arguments for
 5
     vacatur. Defendants’ suggestion that the named Plaintiffs’ detention claims are moot, see Dkt.
 6
     114 at 12-13, is incorrect for two reasons. First, although Plaintiff Vasquez and Plaintiff Padilla
 7
     were released on bonds set by an immigration judge, they continue to “have a concrete interest”
 8
     in this case. Chafin v. Chafin, 568 U.S. 165, 172 (2013) (internal quotation marks and citation
 9
     omitted), because they now face re-detention without a constitutionally adequate bond hearing as
10
     a result of Matter of M-S-. “As long as the parties have a concrete interest, however small, in the
11
     outcome of the litigation, the case is not moot.” Id. Moreover, as this Court has already
12
     recognized, Plaintiffs’ challenges to detention pending removal proceedings are “inherently
13
     transitory” and therefore subject to the “capable of repetition yet evading review” exception to
14
     mootness. Padilla v. ICE, No. C18-928 MJP, 2019 WL 1056466, at *4 (W.D. Wash. Mar. 6,
15
     2019) (citing Rivera v. Holder, 307 F.R.D. 539, 548 (W.D. Wash. 2015)).
16
            First, Plaintiffs face the specter of re-detention without an adequate bond hearing as a
17
     result of Matter of M-S-. By statute and regulation, Defendants may revoke an immigration
18
     judge’s bond order at any time based on “changed circumstances.” See 8 U.S.C. § 1226(b)
19
     (providing that “[t]he Attorney General at any time may revoke a bond or parole . . . and detain
20
     the alien”); 8 C.F.R. § 1236.1(c)(9) (same); see also Matter of Sugay, 17 I. & N. Dec. 637, 640
21
     (BIA 1981) (recognizing that immigration judge’s bond order should not be revoked “absent a
22
     change of circumstance”); Saravia v. Sessions, 280 F. Supp. 3d 1168, 1196-97 (N.D. Cal. 2017)
23
     (explaining that the DHS has “incorporated [Sugay] into its practice”). Here Defendants argue
24
     that Matter of M-S- is a changed circumstance that eliminates Plaintiffs’ eligibility for a bond
25
     hearing, see Dkt. 114 at 10, thus rendering Plaintiffs’ bond orders void ab initio. Moreover, if
26
     and when Defendants revoke Plaintiffs’ bonds, Plaintiffs will be detained without any bond
27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 16              NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                           615 Second Avenue, Suite. 400
                                                                                        Seattle, WA 98104
                                                                                 Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 18 of 26




 1   hearing—much less a prompt bond hearing that comports with due process. Thus, Plaintiffs’

 2   have a concrete stake in the outcome of this litigation, and their claims are not moot.

 3          Indeed, this is made clear by Matter of M-S- itself, which reversed the respondent’s bond

 4   order and ordered the respondent re-detained unless DHS grants parole. 27 I. & N. Dec. at 519.

 5   Defendants have recently subjected other noncitizens to possible re-detention based on similar

 6   changes in law. See, e.g., Meza v. Bonnar, No. 18-cv-02708-BLF, 2018 WL 2151877, at *1, *3

 7   (N.D. Cal. May 10, 2018) (granting temporary restraining order to prevent re-detention where

 8   the BIA vacated a bond granted pursuant to Rodriguez, 804 F.3d 1060, after the Supreme Court

 9   reversed that decision in Jennings); see also id. at *3 (citing evidence that “following Jennings,

10   other non-citizens have been re-detained”).

11          Second, Defendants’ suggestion that Plaintiffs lack standing because they were not

12   subject to “prolonged” detention completely misconstrues Plaintiffs’ claims. See Dkt. 114 at 10.

13   Plaintiffs argue that they have a constitutional right to a prompt bond hearing that comports with

14   due process as soon as they establish a credible fear of persecution. See Dkt. 26 ¶¶ 146-52. In no

15   way do their claims hinge on detention for prolonged periods of time.

16          B.      A New Class Certification Process Is Not Warranted.

17          Defendants suggest that vacatur of the preliminary injunction is appropriate—and a new

18   class certification process is needed—because (1) Matter of M-S- eliminated the statutory basis

19   for bond hearings, (2) “new class representatives are needed,” and (3) the class overlaps with that

20   in Jennings. Dkt. 114 at 12-13. Those assertions are wrong for several reasons. First, Defendants

21   are incorrect in asserting that the certified class depends upon a regulatory entitlement to a bond

22   hearing. Id. The certified class perfectly encompasses Plaintiffs’ claims, including those

23   presented in the proposed Third Amended Complaint, as to their entitlement to a bond hearing.

24   Neither the order granting class certification nor the class definition depends on a statutory

25   entitlement. Dkt. 102. Instead, the Bond Hearing Class is defined in part as those asylum seekers

26   who are “not provided a bond hearing . . . within seven days of requesting a bond hearing.” Id. at

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 17              NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                           615 Second Avenue, Suite. 400
                                                                                        Seattle, WA 98104
                                                                                 Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 19 of 26




 1   2. Thus, the class definition remains appropriate for addressing Matter of M-S-, as any individual

 2   denied a timely bond hearing falls within the class definition.

 3          Second, new class representatives are unnecessary. As described supra Section III.A,

 4   current class members who received a bond hearing now face likely re-detention under Matter of

 5   M-S-. Moreover, as this Court noted in its order, Plaintiffs should not be required to wait for the

 6   imminent harm to occur before bringing their claim. Dkt. 110 at 8 (citing Am. Trucking Ass’ns v.

 7   City of Los Angeles, 559 F.3d 1046 (9th Cir. 2009)). Accordingly, the Bond Hearing Class is

 8   adequately represented by the current named Plaintiffs facing that harm. Moreover, Defendants’

 9   suggestion that new class representatives are necessary would simply permit Defendants to

10   implement Matter of M-S- without any opportunity for review. Defendants presumably would

11   object to any class representative who has not been denied a bond hearing on standing grounds,

12   but Defendant Barr’s own decision prohibits immigration judges from denying bond hearings for

13   90 days from the date he issued the decision. 27 I. & N. at 519 n.8.

14          Third, the certified class in Jennings does not prohibit continued certification here.

15   Jennings concerns a distinct challenge where plaintiffs are not contesting initial periods of

16   detention without a bond hearing, but arguing that the detention statutes must be read to afford a

17   bond hearing after six months of imprisonment. See 138 S. Ct. at 851. In contrast, this case

18   concerns whether asylum seekers who have entered the country are constitutionally entitled to an

19   immediate hearing before a neutral decision maker to determine if their detention is justified.

20   Finally, nationwide certification remains appropriate for reasons Plaintiffs stated in their reply to

21   Defendants’ opposition to class certification, Dkt. 73 at 10-12, and this Court’s decision granting

22   certification, Dkt. 102 at 11-12 (finding nationwide certification appropriate in light of routine

23   transfers of individuals in detention throughout the country, absence of “unique local issues,”

24   and class members’ inability “to pursue litigation on their own”).

25
26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 18               NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 20 of 26



            C.      Sections 1252(f)(1) and (e)(3) Do Not Prohibit this Court from Granting
 1                  Injunctive Relief.
 2
                    1.      Section 1252(f)(1) Does Not Bar Classwide Injunctive Relief on
 3                          Plaintiffs’ Due Process Claim.

 4          Defendants suggest that 8 U.S.C. § 1252(f)(1) warrants vacatur of the preliminary

 5   injunction because it bars classwide injunctive relief on constitutional grounds. Dkt. 114 at 13-

 6   14. Defendants’ are wrong for two reasons. First, by its terms, § 1252(f)(1) does not bar

 7   classwide injunctive relief on behalf of individuals in removal proceedings. Section 1252(f)(1)

 8   provides that “no court (other than the Supreme Court) shall have jurisdiction or authority to

 9   enjoin or restrain the operation of the provisions of part IV of this subchapter . . . other than with

10   respect to the application of such provisions to an individual [noncitizen] against whom

11   proceedings under such part have been initiated.” 8 U.S.C. § 1252(f)(1) (emphases added). The

12   last clause preserves authority over claims by noncitizens who have been placed in removal

13   proceedings. Am. Immigration Lawyers Ass’n v. Reno, 199 F.3d 1352, 1359-60 (D.C. Cir. 2000)

14   (“Congress meant to allow litigation challenging the new system by, and only by, [noncitizens]

15   against whom the new procedures had been applied.”) (emphasis added). Here all class members

16   have been detained only after removal proceedings have begun.

17          Congress adopted § 1252(f)(1) after a period in which organizations and classes of

18   individuals who were not in removal proceedings repeatedly brought preemptive challenges to

19   the enforcement of certain immigration statutes. E.g., Reno v. Catholic Soc. Servs., Inc., 509 U.S.

20   43, 47-53 (1993) (class actions brought by, inter alia, immigrant rights’ organizations and class

21   of individuals, many of whom were not in removal proceedings); McNary v. Haitian Refugee

22   Ctr., 498 U.S. 479, 487-88 (1991) (same by, inter alia, refugee services organizations and class

23   of individuals, only some of whom were in proceedings); Haitian Refugee Ctr. v. Smith, 676

24   F.2d 1023, 1029 (5th Cir. Unit B 1982) (class of, inter alia, individuals who applied for asylum

25   but were not in proceedings). Section 1252(f)(1) now serves as a standing limitation: only natural

26   persons already targeted for removal can seek injunctive relief. Plaintiffs here, unlike in CSS,

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 19                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                             615 Second Avenue, Suite. 400
                                                                                          Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 21 of 26




 1   McNary, and Haitian Refugee Center, satisfy that requirement because all are “individual

 2   [noncitizens] against whom [removal] proceedings . . . have been initiated.” 8 U.S.C. §

 3   1252(f)(1).

 4          Although § 1252(f)(1) includes a reference to “an individual [noncitizen],” that language

 5   does not bar classwide injunctive relief. Courts decline to construe references in the singular to

 6   “any individual” or “any plaintiff” as eliminating judicial authority under Rule 23. E.g., Califano

 7   v. Yamasaki, 442 U.S. 682, 700 (1979) (“The fact that the statute speaks in terms of an action

 8   brought by ‘any individual’ . . . does not indicate that the usual Rule providing for class actions

 9   is not controlling . . . . Indeed, a wide variety of federal jurisdictional provisions speak in terms

10   of individual plaintiffs, but class relief has never been thought to be unavailable under them.”).

11   Moreover, “traditional equitable powers can be curtailed only by an unmistakable legislative

12   command.” Rodriguez I, 591 F.3d at 1120. It is not a “necessary and inescapable inference from

13   the language of Section 1252(f)” that it bars the class from pursuing injunctive relief. Id.

14   (internal quotation marks and citation omitted).

15          Second, § 1252(f)(1) cannot prohibit injunctive relief here because it does not apply to

16   habeas cases. Plaintiffs invoke the Court’s habeas corpus authority under 28 U.S.C. § 2241.

17   Dkt. 26 ¶¶ 13-14. Under INS v. St. Cyr, federal courts will not read a statute to restrict their

18   power to grant habeas relief unless Congress explicitly revokes authority under the general

19   federal habeas statute—28 U.S.C. § 2241—by name. 533 U.S. 289, 310-14 (2001) (holding

20   statutes lacked sufficiently clear statement to eliminate habeas review); Demore, 538 U.S. at 517

21   (same as to statute concerning review of detention decisions).

22          Section 1252(f)(1) does not expressly revoke authority to grant injunctive relief in habeas

23   corpus cases; it is silent on the subject. The silence is telling because Congress was aware of the

24   possibility of class habeas actions when it enacted § 1252(f)(1). Courts had repeatedly permitted

25   habeas class actions before 1996. E.g., U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 393, 404

26   (1980) (holding proposed class representative could appeal denial of nationwide certification of

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 20                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                             615 Second Avenue, Suite. 400
                                                                                          Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 22 of 26




 1   class habeas); Nguyen Da Yen v. Kissinger, 528 F.2d 1194, 1202 (9th Cir. 1975) (“[W]e see no

 2   reason here why the complaint may not be treated as a joint or class application for a writ of

 3   habeas corpus[.]”).

 4           Finally, restricting federal courts’ power to resolve habeas cases “as law and justice

 5   require,” 28 U.S.C. § 2243, would raise serious constitutional problems. Congress gave federal

 6   courts authority to entertain habeas cases, including the power to order the release of federal

 7   prisoners, in 1789. See St. Cyr, 533 U.S. at 305. Under the Suspension Clause, “the habeas court

 8   must have the power to order the conditional release of an individual unlawfully detained.”

 9   Boumediene v. Bush, 128 S. Ct. 2229, 2266 (2008). For this reason as well, § 1252(f) cannot be

10   construed as depriving federal courts of equitable authority in cases founded upon habeas

11   jurisdiction.

12           Moreover, with respect to this Court’s jurisdiction, as this Court has already held—and

13   the Supreme Court recently affirmed—Plaintiffs may seek classwide declaratory relief. See Dkt.

14   91 at 19-20; see also Nielsen v. Preap, 139 S.Ct. 954, 962 (2019) (discussing § 1252(f)(1) and

15   holding that “the District Court had jurisdiction to entertain the plaintiffs’ request for declaratory

16   relief”).

17                   2.     Section 1252(e)(3) Does Not Apply to Plaintiffs’ Detention Claim.

18           Defendants’ argument that 8 U.S.C. § 1252(e)(3)(A)(i) requires any challenge to

19   “detention rules” be brought in the District Court for the District of Columbia is also meritless.

20   See Dkt. 114 at 14-15. The Supreme Court has already held that federal courts have jurisdiction

21   to review challenges to the detention provision at 8 U.S.C. § 1225(b)(1)(A)(ii). See Jennings,

22   138 S.Ct. at 839-42 (finding jurisdiction over, inter alia, a claim challenging the government’s

23   interpretation of 8 U.S.C. § 1225(b)(1)(A)(ii)). Tellingly, Defendants have not previously raised

24   § 1252(e)(3) to challenge this Court’s jurisdiction over Plaintiffs constitutional challenges to

25   their detention although they have had a year to do so.

26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 21               NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 23 of 26




 1          The plain language of § 1252(e)(3) makes clear that it does not apply here. Section (e)(3)

 2   addresses judicial review of “challenges to the validity of the system” and provides that

 3   “[j]udicial review of determinations under section 1225(b) of this title and its implementation is

 4   available in an action instituted in the United States District Court for the District of Columbia.”

 5   Plaintiffs do not challenge “determinations under [the statute] and its implementation,” but

 6   instead challenge their detention under § 1225(b)(1)(A)(ii). Indeed, any determinations referred

 7   to in (e)(3) have already been made as to Plaintiffs, as they have been determined to have a

 8   credible fear of persecution and are no longer in expedited removal proceedings, but rather

 9   transferred for full proceedings before an immigration judge. 8 C.F.R. § 208.30(f); Innovation

10   Law Lab v. Nielsen, 342 F. Supp. 3d 1067, 1075 (D. Or. 2018) (holding that individuals with

11   positive credible fear determinations “are no longer subject to the provisions of § 1225(b)(1)”

12   and that § 1252(e) is “thus inapplicable”).

13          As used consistently throughout § 1225(b), the term “determination” means certain

14   decisions that result in the entry of an expedited order of removal. For example, an immigration

15   officer must determine if an individual is subject to the expedited removal process—a

16   determination of, inter alia, whether a noncitizen is an applicant for entry and is inadmissible on

17   the two grounds enumerated in the statute. See 8 U.S.C. § 1225(b)(1)(A)(i) (“If an immigration

18   officer determines that [a noncitizen]” is subject to expedited removal, “the officer shall order

19   the [noncitizen] removed . . . unless the [noncitizen] indicates . . . a fear of persecution”

20   (emphasis added)).

21          An immigration officer must also refer certain noncitizens for credible fear hearings, and

22   “determine” if they have a credible fear of persecution. See id. § 1225(b)(1)(A)(ii) (requiring

23   referral of a noncitizen an immigration officer “determines” to be subject to expedited removal to

24   an asylum officer if they express a fear of persecution); § 1225(b)(1)(A)(iii) (referring to

25   “determination of inadmissibility under this subparagraph”); § 1225(b)(1)(B)(ii) (requiring

26   further consideration of asylum application “[i]f the officer determines at the time of the

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 22                NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                             615 Second Avenue, Suite. 400
                                                                                          Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 24 of 26




 1   interview that [a noncitizen] has a credible fear of persecution”); § 1225(b)(1)(B)(iii)(II)

 2   (requiring “written record of determination” that a noncitizen has not shown a credible fear);

 3   § 1225(b)(1)(B)(iii)(III) (providing for “review by an immigration judge of a determination” that

 4   a non-citizen does not have a credible fear “no later than 7 days after the date of the

 5   determination”); § 1225(b)(1)(B)(iii)(IV) (providing for detention “pending a final determination

 6   of a credible fear of persecution”) (all emphases added). These determinations are made “under

 7   [the statute] and its implementation” through regulations and guidelines. 8 U.S.C. § 1252(e)(3);

 8   cf. Grace v. Whitaker, 344 F. Supp. 3d 96, 115-16 (D.D.C. 2018) (reviewing, under

 9   § 1252(e)(3)(A), written policy guiding immigration officers’ determination of whether

10   noncitizens had established a credible fear of persecution).

11          Section 1252(e)(3)’s title further confirms that the statute does not cover the detention

12   decisions challenged here. See U.S. Nat’l Bank of Oregon v. Indep. Ins. Agents of Am., Inc., 508

13   U.S. 439, 458 (1993) (statutory titles “can aid in resolving an ambiguity in the legislation’s text”

14   (internal quotation marks and citation omitted)). Subsection (e), of which (e)(3) is part, is entitled

15   “Judicial review of orders under section 1225(b)(1).” Plaintiffs are not challenging orders under

16   § 1225(b)(1), nor could they be, as they have already been found to have a credible fear of

17   persecution and are not subject to expedited orders of removal.

18                                             CONCLUSION

19          For the foregoing reasons, this Court should hold Defendants’ motion to vacate in

20   abeyance pending adjudication of Plaintiffs’ motion to file the Third Amended Complaint and

21   forthcoming motion to modify the preliminary injunction. In the alternative, this Court should

22   deny Defendants’ motion to vacate and affirm the existing preliminary injunction on the grounds

23   that Plaintiffs and Bond Hearing Class Members’ have a due process right to a bond hearing.

24

25   RESPECTFULLY SUBMITTED this 10th day of May, 2019.

26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 23                 NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                              615 Second Avenue, Suite. 400
                                                                                           Seattle, WA 98104
                                                                                    Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 25 of 26




 1
      s/ Matt Adams                                      s/ Trina Realmuto
 2    Matt Adams, WSBA No. 28287                      1. Trina Realmuto*
      Email: matt@nwirp.org                           2. Email: trealmuto@immcouncil.org
 3

 4    s/ Leila Kang                                     s/ Kristin Macleod-Ball
      Leila Kang, WSBA No. 48048                        Kristin Macleod-Ball*
 5    Email: leila@nwirp.org                            Email: kmacleod-ball@immcouncil.org

 6    s/ Aaron Korthuis                                  AMERICAN IMMIGRATION COUNCIL
      Aaron Korthuis, WSBA No. 53974                     1318 Beacon Street, Suite 18
 7
      Email: aaron@nwirp.org                             Brookline, MA 02446
 8                                                       (857) 305-3600
      NORTHWEST IMMIGRANT RIGHTS
 9    PROJECT
      615 Second Avenue, Suite 400                      s/ Judy Rabinovitz
10    Seattle, WA 98104                                 Judy Rabinovitz*
       (206) 957-8611                                   Email: jrabinovitz@aclu.org
11

12                                                      s/ Michael Tan
                                                        Michael Tan*
13                                                      Email: mtan@aclu.org
14                                                      s/ Anand Balakrishnan
15                                                      Anand Balakrishnan*
                                                        Email: abalakrishnan@aclu.org
16
                                                         ACLU IMMIGRANTS’ RIGHTS PROJECT
17                                                       125 Broad Street, 18th floor
                                                         New York, NY 10004
18                                                       (212) 549-2618
19
                                                        *Admitted pro hac vice
20
                                     Attorneys for Plaintiffs-Petitioners
21

22

23

24

25
26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 24               NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                            615 Second Avenue, Suite. 400
                                                                                         Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
            Case 2:18-cv-00928-MJP Document 126 Filed 05/10/19 Page 26 of 26



                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on May 10, 2019, I electronically filed the foregoing with the Clerk of
 2

 3   the Court using the CM/ECF system, which will send notification of such filing to those attorneys

 4   of record registered on the CM/ECF system. All other parties (if any) shall be served in accordance
 5   with the Federal Rules of Civil Procedure.
 6
            DATED this 10th day of May, 2019.
 7

 8                                                    s/ Aaron Korthuis
                                                      Aaron Korthuis
 9                                                    NORTHWEST IMMIGRANT RIGHTS PROJECT
10                                                    615 Second Avenue, Suite 400
                                                      Seattle, WA 98104
11                                                    Telephone: (206) 816-3872
                                                      Facsimile: (206) 587-4025
12                                                    Email: aaron@nwirp.org
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27
     PLS.’ OPP. TO DEFS.’ MOT. TO VACATE ORDER - 25              NORTHWEST IMMIGRANT RIGHTS PROJECT
28                                                                           615 Second Avenue, Suite. 400
                                                                                        Seattle, WA 98104
                                                                                 Telephone (206) 957-8611
